El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Presentada la solicitud en este caso, su lectura produjo la impresión de que se había violentado el procedimiento des-pojándose de sus derechos a un ciudadano de manera drás-tica no autorizada por la ley, y el auto fué expedido. Desen-trañadas las cuestiones envueltas a virtud de los informes y sobre todo de los alegatos presentados por los abogados de las partes, hemos llegado a la conclusión de que de acuerdo con los hechos, la ley y la jurisprudencia, el recurso de cer-tiorari establecido no procede.
Lo que se pretende por el peticionario es que esta Corte Suprema anule una sentencia dictada por la Corte de Dis-trito de San Juan el 10 de marzo de 1932 teniendo por de-sistido a un demandante de cierto pleito en cobro de dinero y una orden de la propia fecha poniendo término a una sin-dicatura decretada en el pleito, y hecho esto que ordene a la corte de distrito que resuelva una solicitud de interven-ción en el litigio presentada por el peticionario. La peti-ción de certiorari se archivó en esta Corte Suprema el 18 de marzo de 1932.
El pleito de que se trata se entabló por el “Banco Popular de Puerto Rico” contra la “Drug Company of Porto Rico” en cobro de $21,000 de principal a que ascienden doce pagarés transcritos en la demanda, con más $137.74 por in-tereses vencidos y no pagados y $2,000 para costas y hono- ■ rarios de abogado.
 Presentada la demanda el 2 de enero de 1932, se solicitó el propio día el aseguramiento de la sentencia que *485pudiera dictarse, que fue decretado inmediatamente. El 4 de enero el demandante pidió, en moción razonada, el nom-bramiento de un Síndico, alegando que bacía la petición “por sí y en beneficio de todos aquellos acreedores que deseen in-tervenir en estos procedimientos;” Se allanó la demandada y el 8 de enero la corte bizo el nombramiento. La orden está cuidadosamente redactada y contiene todas las autori-zaciones específicas necesarias, a fin de que el síndico pu-diera “continuar la explotación del negocio que tiene esta-blecido dicba Corporación demandada, para que adminis-tre y rija dicba Corporación y cualquier otra empresa o ne-gocio a que dicba Corporación está dedicada por virtud de arrendamientos, contratos, compromisos o en cualquiera otra forma como basta la feeba bayan sido regidos y administra-dos en beneficio e interés de la citada Drug Co. of Porto Bico.”
Así las cosas, después de baber el Síndico comenzado a actuar, el 16 de enero de 1932 José de Jesús, el peticionario en este recurso de certiorari, solicitó permiso para interve-nir en el pleito, alegando como razones:
“2. — Que el peticionario tiene interés en este litigio, pues tiene un contrato de servicios con la demandada y al mismo tiempo es accio-nista por una cantidad importante, a la vez que acreedor de la misma por motivo de ciertos beneficios pendientes de liquidación.
“3. — Que el peticionario tiene interés en que se cumpla el con-trato de servicios ya mencionado y al mismo tiempo se investigue la real y verdadera situación económica de la demandada, como tam-bién el origen de la reclamación presentada por la demandante, y además que se le liquide y se le pague la cantidad por la cual es acreedor. ’1
Y en su demanda de intervención acompañada, expuso:
“3. — Que con fecha 14 de enero de 1932 el interventor, José de Jesús, recibió una notificación de Joaquín Beléndez, como Síndico nombrado en este caso, avisándole que a partir de dicha fecha se veía en la necesidad de suprimir la plaza que venía ocupando- el in-terventor y al efecto le incluía cheque No. 20 contra el Banco Popular de Puerto Rico a su favor por la suma de $64.40.
*486“4. — Que de acuerdo con un contrato de servicios, participación e interés en los negocios de la demandada, Drug Co. of Porto Rico, Inc., celebrado con fecha 19 de abril de 1926 debidamente aceptado y ratificado por la Junta de Directores de la demandada, Drug Company of Porto Rico Inc., con fecha 4 de septiembre de 19.29 y por su Junta General de Accionistas celebrada en dicha fecha, el interventor, José de Jesús, ha estado1 prestando servicios desde la primera fecha citada, a la demandada, Drug Company of Porto Rico Ine., por cuyos servicios, de acuerdo con el citado contrato, se le asignó un sueldo de $6,000.00 anuales pagaderos a razón de $115.38 sema-nales y además el 43%% de los beneficios obtenidos por dicha Corpo-ración demandada, y cuyos beneficios el interventor cree ascienden a más de $50,000.00.
“5. — Que el citado contrato de servicios, participación e interés en los negocios de la demandada, Drug Company of Porto Rico Ine. ha estado en vigor desde la fecha ya citada y aun continúa por no haber sido en forma alguna alterado, modificado ni cancelado por las partes, y el interventor, José de Jesús, ha cumplido y está cum-pliendo fielmente todas y cada una de las condiciones del citado con-trato.
“6. — Que el interventor, José de Jesús, ignora el motivo o dere-cho que ha tenido el Sr. Joaquín Beléndez, como Síndico de la de-mandada, Drug Co. of Porto Rico Ine., para violar el citado con-trato de servicios, participación e interés en los negocios de la deman-dada, Drug Co. of Porto Rico Inc., cuyo contrato se alega en el pá-rrafo cuarto de esta demanda, y por el contrario, alega el interventor, que el citado 'Sr. Beléndez, como Síndico, debe, de acuerdo con la orden nombrándole Síndico, acatar y dar fiel cumplimiento al citado contrato.
“7. — Que de acuerdo con los derechos que tiene el interventor contra la Corporación demandada, es acreedor por los beneficios co-rrespondientes a 43%% que haya obtenido la citada Corporación de-mandada durante los años de su existencia, cuya liquidación el in-terventor oportunamente solicitó al finalizar cada año de vida de la citada Corporación demandada, y cuya liquidación o liquidaciones nunca ha recibido.
‘18. — Que además de tener el interventor el citado - contrato de servicios, participación, e interés en los negocios de la demandada, Drug Company of Porto Rico, Inc., es accionista de la misma por la suma importante de $92,800.00 en acciones comunes y preferidas, cuyo capital fué ingresado y empleado en las referidas acciones úni-camente a virtud y en consideración del contrato de servicios, parti-*487eipación. e interés en los negocios de la demandada, Drug Company of Porto Pico, Inc. ya alegado.
“9. — Que el interventor ignora la autorización que haya tenido el abogado de la demandada, Drug Company of Porto Rico, Ine., Ledo. Leopoldo Feliú, para impartir su consentimiento a la Sindica-tura y nombramiento del Síndico solicitado por el demandante, Banco Popular de Puerto Rico, y sin el propósito de obstaculizar dicha Sin-dicatura, y sí con el objeto de reservar todo y cualquier derecho que al interventor le corresponda o pueda corresponder contra todas o cualquiera de las partes en este litigio por motivo de la citada Sindicatura y el nombramiento del referido Síndico, el interventor respetuosamente solicita se pruebe a esta ITon. Corte y al interventor, la autoridad que ha tenido, o que pueda tener, el citado Ledo. Feliú para dicha actuación.
“10. — Que el interventor, José de Jesús, por motivo del citado contrato de servicios, participación e interés en los negocios de la demandada, Drug Company of Porto Rico, Ine., como accionista y acreedor por una importante cantidad, tiene interés en que la Hon. Corte proteja sus derechos, y al efecto le conceda intervención en el nombramiento de todo y cualquier contable que pudiera ser nom-brado por la Corte, para investigar, con intervención del interventor, amplia y cuidadosamente la contabilidad de la Corporación de-mandada desde su fundación hasta la fecha del nombramiento del Síndico, así como el origen y cuantía de la reclamación presentada por la demandante, Banco Popular de Puerto Rico.”
Suplicando que se dictaran “las correspondientes órde-nes y sentencias”:
“1. — Declarando nula y sin efecto la notificación del Síndico fe-chada 14 de enero de 1932 violando .el citado contrato, y en su lugar ordenando al Síndico dé fiel y exacto cumplimiento al mismo.
“2. — Ordenando al Ledo. Leopoldo Feliú, abogado de la deman-dada, Drug Company of Porto Rico, Inc., para que acredite ante esta ILon. Corte y al interventor, la debida autorización de la deman-dada, Drug Company of Porto Rico, Inc., para impartir su consen-timiento y allanarse a la Sindicatura y al nombramiento del Síndico.
“3. — Dando intervención al interventor, José de Jesús, en el nom-bramiento de contable o contables que puedan ser nombrados para in-vestigar el estado económico de la demandada, Drug Company' of Porto Rico, Ine., y el crédito del demandante, Banco Popular de Puerto Rico, como también dando intervención al interventor en las citadas investigaciones.'
*488“4. — Ordenando a la Drug Company of Porto Rico, Inc., para que dentro de un término razonable entregue al interventor, José de Jesús, una liquidación de los negocios y beneficios obtenidos año por año, de acuerdo con el citado contrato.
“5. — Que en el caso de que esta Iíon. Corte apruebe la actuación del Síndico dando por terminado y rescindido el contrato de servi-cios, participación e interés en los negocios de la demandada, Drug Company of Porto Rico, Inc., dicte sentencia a favor del interventor, José de Jesús, ordenando a la demandada, Drug Company of Porto Rico, Ine. que devuelva al citado interventor, José de Jesús, la can-tidad invertida por él en las citadas acciones, ascendentes a la suma de $92,800.00, más la suma de $50,000.00, o más, según resulte de la liquidación de año a año de los beneficios durante el tiempo que el citado contrato ba estado en vigor.
“6. — Dictando las demás órdenes que de acuerdo eon la Ley y la Equidad, tenga derecho el interventor, José de Jesús.”
Tanto el demandante como la demandada se opusieron a la intervención solicitada. La corte oyó argumentos, reci-bió briefs y nada consta que decidiera finalmente.
Entre tanto, el síndico continuó en sus gestiones hasta que a petición del Banco demandante, con la conformidad de la demandada, se dictaron la sentencia y la orden a que nos referimos al principio, poniendo término al pleito y a la sindicatura. El síndico presentó su informe el 11 de marzo de 1932 habiendo entregado el día antes los bienes de la demandada a sus representantes.
La moción de desistimiento se basó en haber llegado el demandante a un arreglo con la demandada en cuanto a su reclamación. Uno de sus párrafos dice textualmente:
“Expone además este demandante que tal convenio' o arreglo fué celebrado también por la demandada y otorgado por la misma — con casi la totalidad de la mayoría de sus acreedores, incluyendo' en éstos los bancos acreedores de la demandada y que tal arreglo tiene por propósito la continuación de la explotación del negocio de la deman-dada por esta misma, de manera y por medios que aseguren a éste la refacción económica necesaria para continuar sus negocios sin in-terrupción, incluyendo el tal convenio y plan pactado la inversión preferente de los ingresos de la demandada en el pago de las acreen-cias de todos sus acreedores, con todo lo cual queda asegurada de *489manera estable la subsistencia de la demandada como negocio vivo y en explotación productiva.”
Los fundamentos que tuvo el peticionario para iniciar este procedimiento de certiorari y para pedir a esta corte que dentro de él decrete las nulidades indicadas, se expresan por él mismo en su solicitud, así:
“1. — Por no baber nunca decidido la petición de intervención de este peticionario.
“2. — Por no baber nunca concedido o negado la intervención a este peticionario antes de terminar la Sindicatura en este caso.
“3. — Por baber terminado la Sindicatura en este caso sin oír ni citar al peticionario sobre este punto y aun estando pendiente de resolverse la petición de intervención antes citada.
“4. — Por baber perjudicado grandemente al peticionario en este easo por no haberse ceñido la Iíon. Corte inferior al procedimiento, a la ley, y a los más básicos principios de la equidad y baber ‘atado las manos’ a este peticionario tácitamente negándose a resolver su petición de intervención y no baber concedido además la intervención a este peticionario, habiéndose cohibido al peticionario por tal Sindi-catura, al derecho que tenía de acuerdo con la ley, de demandar y embargar bienes de la Drug Company of Porto Rico, Inc., en Puerto Rico por estar dichos bienes en custodia l&gis.”
La verdad es que no nos explicamos cómo la corte de distrito dejó de resolver en un sentido o en otro la petición de intervención. Tuvo toda la información necesaria y el tiempo suficiente para dictar la resolución que a su juicio esti-mara procedente. Su falta de decisión para dedicar algunas Loras de esfuerzo mental y de conciencia a dejar solucionado el problema, fia motivado este recurso que representa no Lo-ras sino días de trabajo a los abogados de las partes y a esta misma Corte Suprema. Pero esa falta que advertimos no es bastante por sí sola para justificar abora y dentro de este recurso extraordinario el decreto de nulidad que se so-licita.
En primer lugar, tendría que tratarse de un caso verda-deramente extraordinario para que el recurso de certiorari pudiera tramitarse a gestión de una persona que no es parte *490en el litigio en que tuvieron lugar los procedimientos que se tratan de corregir, y en segundo lugar no habiéndose admi-tido la intervención del peticionario en el pleito, no tenía que notificársele la petición de desistimiento y podía dictarse la sentencia sin oírlo, ni dársele oportunidad de ser oído.
Es cierto que existen excepciones y que se ha resuelte que no dehe prescindirse de la persona que pide intervenir, eliminándola a virtud de un desistimiento, cuando la demanda de intervención revela un derecho claro a intervenir y a ob-tener un remedio afirmativo, o cuando tal decisión envolve-ría un daño especial inmediato y directo a sus intereses.
¿Está este caso comprendido en las excepciones? Veá-moslo.
El peticionario alegó que era un accionista de la corpo-ración demandada, y “Por regla general”, dice Corpus Ju-ris, “una corporación puede comparecer a defenderse en un litigio solamente en su capacidad corporativa, representada por sus directores debidamente electos. De forma que cuando se instituye un procedimiento contra una corporación, ordinariamente cae dentro de la discreción de la junta directiva el defenderse o no. El hecho de que una persona sea accionista no la faculta, como cuestión de derecho, a asu-mir la defensa de un litigio incoado contra la corporación, o a intervenir en el procedimiento. Solamente en casos ex-cepcionales es que se permite a los accionistas oponerse al litigio en beneficio propio como accionistas. Se permite que un accionista intervenga en un litigio con el objeto de defender a una corporación cuando ha habido tal negligencia o desidia por parte de la corporación o de sus funcionarios en la protección de los intereses de ésta que la corte se da perfecta cuenta de que tal actuación por parte del accionista es necesaria para protegerse a sí mismo; y cuando de con-formidad con los códigos modernos los remedios legales y de equidad están entrelazados, en circunstancias adecuadas, puede comparecer y oponerse al litigio tanto en derecho como *491en equidad. • De igual modo, cuando los directores faltando a sns deberes dejan de oponerse al litigio o se niegan a ha-cerlo en nombre de la corporación, se permitirá a los accio-nistas qne lo hagan; y cuando nn procedimiento instituido por o contra una corporación es dirigido fraudulentamente, una corte de equidad permitirá que un accionista intervenga para proteger sns derechos y los derechos de otro que estén situados en forma similar. Igualmente cuando una junta directiva solicita el desistimiento de un litigio pendiente ins-tituido a nombre de la corporación por una junta directiva anterior, a los accionistas que constituyen la minoría, a cuya instancia fué incoado el pleito, que deseen proseguir el mismo, deberá permitírseles radicar un escrito complementario ale-gando los hechos, así como proseguir el pleito tal cual si hu-biese sido instituido originalmente por ellos como accionis-tas que demandaban a nombre de la corporación fundados en los derechos de ésta.” 14 C. J. 929, párrafo 1447.
Basta recordar lo alegado en la demanda de intervención para concluir que el caso del peticionario no cae dentro de las excepciones. Las decisiones que cita para sostener lo contrario, las analiza cuidadosamente en su alegato la cor-poración demandada y estamos conformes en que no son enteramente aplicables. No sólo no se alega un caso ver-daderamente extraordinario, sino que no se demuestra que se- cumpliera con las condiciones precedentes que la juris-prudencia y la buena práctica exigen.
Se trataba de una demanda establecida por un banco en cobro de cantidades líquidas constantes en pagarés vencidos y no pagados. Ningún hecho se alega por el interventor del que surja que la reclamación del banco carecía de funda-mento. Ninguno que demuestre la necesidad de la interven-ción del accionista para garantizar los intereses de.la com-pañía.
Cuando la demanda de intervención fué radicada, ya se había nombrado el Síndico y había comenzado a actuar. En-*492tre las medidas que adoptó figuran la supresión de la plaza que el peticionario desempeñaba percibiendo además de las utilidades a que se refiere en sn demanda, el sueldo de $6,000 anuales, y la terminación de cierto contrato de arrendar miento de una finca urbana cuyo canon anual era el de $5,500. La sindicatura aparentemente no sólo sirvió para impedir que los acreedores de la demandada se lanzaran contra ella embargando sus bienes y llevándola quizá a la quiebra, si que además para que despejada rápidamente la situación, volviera por sí misma a asumir la dirección de' sus negocios con la confianza de sus acreedores.
Lo diclio parece suficiente para demostrar que la de-manda de intervención no presenta un caso extraordinaria-mente fuerte en pro de un accionista interventor. Veamos si lo demuestra en cuanto a la condición de acreedor tam-bién alegada por el peticionario.
Para resolver este aspecto de la cuestión, no debe per-derse de vista que el peticionario no pidió intervenir en la sindicatura sino en el pleito. El peticionario tuvo su camino expedito para reclamar dentro de la sindicatura contra la medida adoptada por el Síndico en cuanto a la supresión de su plaza. Para ello no necesitaba intervenir como parte en el litigio. De suerte que nos encontramos frente a un caso en que quizá pudo permitirse al acreedor la intervención, pero en el que no se demuestra que dicha intervención fuera absolutamente necesaria para defender sus derechos. En los mismos autos podemos ver cómo dentro de la sindica-tura se defendió el arrendador en el contrato a que antes nos referimos terminado por el Síndico.
Empleamos la palabra quisa al decir que pudo permitirse la intervención, porque no hemos dejado de considerar la manera como se alega el contrato en que el peticionario basa su derecho de acreedor. La demandada en su alegato im-pugna hábil y extensamente la alegación y sostiene que es insuficiente. Tampoco hemos dejado de considerar si las *493medidas que solicita el interventor dentro del pleito justifi-can o no la intervención y podrían o no adoptarse dada la naturaleza del mismo.
Siendo ése¡ el caso, habiéndose recurrido al certiorari des-pués de dictada la sentencia y terminada la sindicatura y de entregados los bienes a la demandada, no nos consideramos sostenidos en ley, ni aunque lo estuviéramos, nos sentiría-mos justificados en el ejercicio de nuestra discreción, para decretar las nulidades solicitadas dentro de este recurso de certiorari, especialmente cuando, como reconoce la deman-dada en su alegato, copiamos de sus propias palabras:
“Por lo que respecta a las pretensiones del peticionario, la ac-ción de la corte claramente no constituye res judicata, y queda él en libertad absoluta para accionar contra lá demandada y contra el demandante, si es que en realidad tiene algún derecho a reclamar algo por cualquier motivo, derecho, si lo tiene, que le quedó más expedito aún al relevar la demandada y demandante al síndico de toda responsabilidad por su administración, si alguna incurrió, en el documento, que obra en autos, sobre entrega por él a la deman-dada del activo de éste.”
Por virtud de todo lo expuesto, debe anudarse el auto ex-pedido y declararse no haber lugar al certiorari, devolvién-dose el récord original del pleito a la corte de distrito de su origen.
El Juez Asociado Señor Córdova Dávila no intervino.